RECE!VED

NUV 29 2018 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ToNY n. uoonE. cLEm<
msin&%mk§lgg'é.%§w ALEXANDRIA DIVISION
CARSON GREEN (#513301), CASE NO. 1118'CV'399'P
Plaintiff
VERSUS JUDGE DEE D. DRELL
LASALLE CORP, ET AL., MAGISTRATE JUDGE PEREZ~MONTES
Defendants

 

J U D G M E N T
For the reasons stated in the Report and Recommendation 0f the l\/[agistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable laW;
IT IS ORDERED that the complaint is hereby DENIED and DISMISSED With
prejudice under §§ 1915(e)(2)(b) and 1915A.

- re
THUS DONE AND SIGNED at AleXandria, Louisiana, this 53 "day of

[|;ZZZQMQ`ZZ__=, 2018.
‘»" V_` l

DEE D. DRELL \-/
UNITED sTATEs DISTRICT JUDGE

 

